                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 -------------------------------- x
                                             :
 DOUGLAS MARLAND, COSETTE                    :
 RINAB, and ALEC CHAMBERS,                   :        Case No. ___________
                                             :
                               Plaintiffs,   :
                                             :        COMPLAINT FOR INJUNCTIVE
                   -against-                 :        AND DECLARATORY RELIEF
                                             :
 DONALD J. TRUMP, in his official            :
 capacity as President of the United States; :
 WILBUR L. ROSS, JR., in his official        :
 capacity as Secretary of Commerce; and      :
 U.S. DEPARTMENT OF COMMERCE,                :
                                             :
                               Defendants.   :
                                             :
                                             :
                                             :
                                             :
 ------------------------------- x

       Plaintiffs Douglas Marland, Cosette Rinab, and Alec Chambers allege the following

Complaint against Defendants Donald J. Trump, in his official capacity as President of the

United States; Wilbur L. Ross, Jr., in his official capacity as Secretary of Commerce; and the

United States Department of Commerce.

                                 NATURE OF THE ACTION

       1.      Plaintiffs create and consume short-form videos published on the popular mobile

application TikTok. This action challenges President Trump’s Executive Order 13942

(“Executive Order”), which bans “any transactions” with TikTok Inc.’s parent company and its

subsidiaries, as implemented by regulations published by the Department of Commerce on

September 18, 2020. Effective September 20, 2020, the Executive Order and regulations would

shutter access to TikTok for new users and ban all users from installing updates to the TikTok



                                                1
application. Effective November 12, 2020, TikTok itself would be barred from operating in the

United States. Plaintiffs ask the Court to declare the Executive Order and regulations invalid

because they violate the First and Fifth Amendments to the United States Constitution and

exceed the President’s authority under the International Emergency Economic Powers Act

(“IEEPA”), 50 U.S.C. §§ 1701–1706.

       2.      Plaintiffs are a comedian, fashion creator, and

       3.      musician, each of whom has developed a significant following by creating and

posting content on TikTok. TikTok allows users to create, post, view, and comment on videos

between 15 and 60 seconds in length. Plaintiffs are representative of millions of TikTok

creators who post content on TikTok hoping to reach an audience, build a career as a content

creator, or earn a livelihood. Plaintiffs rely exclusively or principally on revenue they earn from

their TikTok endeavors to make a living. The Executive Order has and continues to affect

Plaintiffs’ ability to continue this work.

       4.      The Executive Order and implementing regulations violate the First Amendment

because they are unconstitutionally overbroad and an impermissible prior restraint of speech.

Purportedly issued to address national security concerns, the Executive Order approaches this

alleged problem with a sledgehammer, not a scalpel, as the First Amendment requires. If in fact

TikTok poses national security risks, the government must identify those risks and tailor the

solution narrowly to address the risks, without unnecessarily trampling on Plaintiffs’

constitutional rights. The Executive Order and regulations fail to do so.

       5.      The Executive Order and regulations also violate the Due Process Clause of the

Fifth Amendment because they deprive Plaintiffs of their liberty and property interests without

adequate notice, an opportunity to be heard, or compensation. The Executive Order and




                                                 2
regulations deprive Plaintiffs of their property interest in their TikTok accounts, which have

significant value as a result of the time and effort expended by Plaintiffs to create and publish

their creative works. The Executive Order and regulations also violate Plaintiffs’ liberty interest

in receiving information through TikTok and their liberty interest in working in their chosen

fields of occupation.

       6.      In addition to violating the United States Constitution, the Executive Order and

regulations violate IEEPA, the law under which the Executive Order was promulgated. IEEPA

expressly prohibits the President from using the statute to “regulate or prohibit, directly or

indirectly” “personal communications” that do “not involve a transfer of anything of value,” or

to ban the importation or exportation “any information or informational materials,” such as

publications and films. 50 U.S.C. § 1702(b)(3) & (1). Although Plaintiffs derive revenue from

the reputations each has built by publishing content on TikTok, the vast majority of videos

posted on TikTok involve no transfer of money or anything else of value. Prohibiting access to

a forum for speech used broadly by millions of Americans prohibits both personal

communications and the exchange of information, thereby violating IEEPA.

       7.      Finally, the Executive Order and implementing regulations exceed the

President’s authority under IEEPA because its purported basis is not an “unusual and

extraordinary threat with respect to which a national emergency has been declared.” 50 U.S.C.

§ 1701(b). The declaration on which the Executive Order is based, Executive Order 13873, was

designed to address purported national security concerns about certain telecommunications

companies. But TikTok is a platform—like Facebook, Instagram and Twitter—on which

creators post content and thereby communicate with other users, not a telecommunications

company. Plainly, TikTok does not fall within Executive Order 13873’s purview.




                                                  3
       8.      Plaintiffs ask the Court to declare the Executive Order and implementing

regulations unlawful and unconstitutional, and to enjoin Defendants from enforcing them both.

                                         THE PARTIES
       9.      Plaintiff Douglas Marland is a comedian who lives in Bucks County,

Pennsylvania. He has created and posted comedic and parodic videos on TikTok since January

2019 and has about 2.7 million followers, that is, fans that are subscribed to his video feed.

Because of his popularity on TikTok, Mr. Marland has several brand partnerships and

sponsorships, including for the Almond Board of California.

       10.     Plaintiff Cosette Rinab is a fashion designer and student at the University of

Southern California who lives in North Hollywood, California. She has created and posted on

TikTok fashion and lifestyle videos since December 2018 and has 2.3 million followers. Ms.

Rinab derives from her work on TikTok all her income, which she uses to pay living expenses.

As a result of the popularity of her content on TikTok, she has worked with several sponsors and

brands, including the fashion designers Dolce & Gabbana, Tory Burch, and Balmain.

       11.     Plaintiff Alec Chambers is a musician who lives in Shelton, Connecticut. He has

used TikTok since November 2019 and has 1.8 million followers. Mr. Chambers uses TikTok to

post music he composes himself along with covers of music by other artists. Because of his

popularity on TikTok, Mr. Chambers has had the opportunity to work with record labels,

creating promotional material, and to work with several prominent brands, including Extra

chewing gum and Cinnamon Toast Crunch cereal.

       12.     Defendant Donald J. Trump is the President of the United States and is sued in

his official capacity. President Trump issued the Executive Order August 6, 2020, purportedly

acting under authority of the National Emergencies Act (“NEA”), IEEPA, and 3 U.S.C. § 301.



                                                 4
        13.      Defendant Wilbur T. Ross, Jr. is the Secretary of Commerce and is sued in his

official capacity.

        14.      The Department of Commerce is the cabinet-level department of the federal

government responsible for implementing the Executive Order. Pursuant to authority under the

Executive Order, the Department of Commerce on September 18, 2020 published regulations

purportedly identifying the transactions subject to the order.

                                  JURISDICTION AND VENUE
        15.      The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this

action arises under the United States Constitution and IEEPA, 50 U.S.C. §§ 1701–06.

        16.      The Court has authority to grant declaratory and injunctive relief under the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.; 5 U.S.C. § 702; and the Court’s inherent

equitable powers.

        17.      Venue is proper in this District under 28 U.S.C. § 1391(e)(1), because defendants

are officers or employees of agencies of the United States acting in their official capacities and

an agency of the United States, and because a substantial part of the events or omissions giving

rise to this action occurred in this District.

        18.      Venue is also proper in this District under 28 U.S.C. § 1391(e)(1) because

defendants are officers or employees of agencies of the United States acting in their official

capacities and an agency of the United States, and because Mr. Marland, a plaintiff, resides in

this District.




                                                  5
                                  FACTUAL ALLEGATIONS

       A.      TikTok Facilitates the Exchange of Creative Content

       19.     TikTok is a global video-sharing application that allows users to create, share, and

watch short-form videos. TikTok’s stated mission is to inspire creativity and bring joy.

       20.     The TikTok application allows users to create and upload their own videos

ranging from 15 to 60 seconds in length. Users who create videos and share them on TikTok are

referred to here as “creators,” and the term “users” embraces both creators and consumers of

content. TikTok offers creators a variety of features, such as background music and augmented

reality effects. Creators control the content of their videos, including which features to pair with

the content of their self-directed videos, such as the music. TikTok permits users to “like”

videos, comment on them, share videos, message the creator, and more.

       21.     TikTok creators post videos on topics ranging from light-hearted to serious,

including comedy, cooking, music and music performances, travel and tourism, politics,

domestic and international current events, social issues, and environmental impact. TikTok users

span all walks of life, and several American politicians, news outlets, and journalists are TikTok

users and creators.

       22.     Users may also organize political and other causes using TikTok. For example,

TikTok creators and users claimed they coordinated the reservation of thousands of tickets for

the President’s re-election campaign rally in Tulsa, which inflated projected attendance. Taylor

Lorenz et al., TikTok Teens and K-Pop Stans Say They Sank Trump Rally, N.Y. Times (July 11,

2020), https://www.nytimes.com/2020/06/21/style/tiktoktrump-rally-tulsa.html.

       23.     Users also rely on TikTok as a source of information, to amplify and respond to

others’ content, and to discuss issues with friends and acquaintances across the globe. Through

creators’ engaging and short videos, TikTok users have learned about the “right way” to brush


                                                 6
their teeth; have picked up math, SAT, and finance tips; and have access to a “trove of do-it-

yourself projects and creative ideas.” See Dillon Thompson, Internet users stunned by ‘life-

changing’ tooth brushing video: ‘This is the first I’m hearing of this?’, Yahoo! Sports (May 4,

2020), https://sports.yahoo.com/2020-05-04-tooth-brushing-hack-dental-hygiene-tiktok-video-

24166985.html; Rachel E. Greenspan, Math teachers are getting millions of views on TikTok by

sharing SAT tips and data visualizations, Business Insider (Apr. 2, 2020),

https://www.businessinsider.com/math-tiktok-accounts-viral-sat-personal-finance-tips-2020-4;

Stephanie Osmanski, Bored This Summer? These 30 DIY Summer Projects Are Trending on

TikTok, Parade (July 27, 2020), https://parade.com/1065963/stephanieosmanski/diy-summer-

projects-tiktok/. Even former President Barack Obama recently featured a TikTok video on

baking bread in a voter drive video, stating that, “[o]ver the past few months, I’ve learned a thing

or two from young people about how to quarantine successfully. You’ve taught me how to make

a mean sourdough starter.” Barack Obama, Twitter (Sept. 16, 2020)

https://twitter.com/BarackObama/status/1306246499882369026.

       24.     TikTok users can also comment on, like, and share creators’ videos. The

comment feature allows users to not only leave their impressions or reactions to a TikTok video,

but also for back-and-forth discussions between users. TikTok also has a messaging feature that

allows users to communicate with each other directly and privately.

       25.     TikTok allows creators to reach a global audience. TikTok has a community of

about 700 million active monthly users globally. In the United States alone, TikTok has more

than 90 million active monthly users and 50 million active daily users. The TikTok application

has been downloaded more than 2 billion times. Alex Sherman, TikTok reveals detailed user




                                                 7
numbers for the first time¸ CNBC (Aug. 24, 2020), https://www.cnbc.com/2020/08/24/tiktok-

reveals-us-global-user-growth-numbers-for-first-time.html.

       26.     Creators also use TikTok because of its “organic reach”—a metric that measures

the number of people who have seen a post. Creators attribute TikTok’s organic reach to the fact

that TikTok is designed to inspire users to explore and find new content and content creators

with minimal effort, continuously providing users a curated stream of new videos on its “For

You” page. As a result, any user’s video can go “viral” regardless of the number of followers

they have. Olivia Gavoyannis, TikTok is transforming the influence rulebook – we spoke to the

viral video-makes about mastering its elusive algorithm and why they prefer it to Instagram,

Business Insider (July 30, 2020), https://www.businessinsider.com/tiktok-influencers-brands-

master-viral-algorithm-2020-7.

       27.     New creators benefit from TikTok’s organic reach and unique algorithm, which

allows people across the nation to be discovered because of their creativity, humor, or talent. As

The Athlantic recently put it, “Getting famous on TikTok can happen very quickly … TikTok is

unique in how its algorithm pulls oddities out of the blue and pushes them into a main feed seen

by millions of people.” Kaitlyn Tiffany, How Quickly Can a Girl Go Viral on TikTok?, The

Atlantic (Sept. 16, 2020), https://www.theatlantic.com/technology/archive/2020/09/tiktok-teens-

fandom-mooptopia/616371/. TikTok’s ability to launch new creators into fame has been widely

discussed and reported. See Natalie Jarvey, TikTok Boom! How the Exploding Media App is

Going Hollywood, The Hollywood Reporter (May 6, 2020),

https://www.hollywoodreporter.com/features/tiktok-boom-how-exploding-social-media-app-is-

going-hollywood-1293505; Carina Chocano, Not So Bored in the House, Vanity Fair (July/Aug.

2020), https://www.vanityfair.com/style/2020/07/not-so-bored-in-the-house-with-tiktok;




                                                8
Rebecca Jennings, The not-so-secret life of a TikTok famous teen, Vox (Oct. 2, 2019),

https://www.vox.com/the-goods/2019/10/2/20891915/tiktok-famous-teenagers-haley-sharpe-

yodeling-karen.

       28.     Because of TikTok’s broad and organic reach, some creators have been able to

garner a significant user following and use that following to earn income by creating and posting

videos on TikTok. For example, TikTok creators with a large fan base can earn revenue by

advertising third-party products and services to TikTok users in videos. TikTok creators can also

advertise their own products and services using their accounts.

       29.     Recently, TikTok launched a Creator Fund, which allows TikTok creators with a

large following and who consistently post content to realize additional earnings on TikTok by

monetizing their videos. The Creator Fund was made to “further support creators” and

“encourage those who dream of using their voices and creativity to spark inspirational careers.”

Vanessa Pappas, Introducing the $200M TikTok Creator Fund, TikTok (July 22, 2020),

https://newsroom.tiktok.com/en-us/introducing-the-200-million-tiktok-creator-fund.

       30.     TikTok is an economic lifeline for many creators, giving rise to new, non-

traditional social media celebrities—“many of them working-class folks . . . in villages far from

[] cosmopolitan megacities”—and has become “a livelihood for some people,” providing “fame,

empowerment and even a path out of poverty.” Sushmita Pathak, ‘TikTok Changed My Life’:

India’s Ban On Chinese App Leaves Video Makers Stunned, NPR (July 16, 2020),

https://www.npr.org/2020/07/16/890382893/tiktok-changed-my-life-india-s-ban-on-chinese-app-

leavesvideo-makers-stunned.

       31.     TikTok is sometimes compared to Instagram or other social media platforms,

because, like those platforms, TikTok allows users to create and share content. However,




                                                9
TikTok differs from other platforms in several ways. TikTok exclusively hosts short-form

videos of no more than 60 seconds in length. Unlike Instagram or Facebook, TikTok does not

have a feed for photos, long-form videos, or “stories,” which are temporary picture and video

posts that self-delete 24 hours after they are posted. For that reason, creators’ short-form videos

receive undivided attention from users on TikTok.

       32.     TikTok is also known for its community. Unlike other platforms, TikTok was

created for users to explore new content and is not based on “following” friends, family, or

popular celebrities and influencers. TikTok allows users to collaborate with other users and be

part of trends, which helps create a supportive environment. Unlike other large platforms,

TikTok’s “For You” page also allows creators to reach new audiences on TikTok outside of their

known network of friends and followers. TikTok “encourages users to jump from audience to

audience, trend to trend, creating something like simulated temporary friend groups, who get

together to do friend-group things: to share an inside joke; to riff on a song; to talk idly and

aimlessly about whatever is in front of you.” John Herrman, How TikTok Is Rewriting the World¸

The New York Times (March 10, 2019), https://www.nytimes.com/2019/03/10/style/what-is-tik-

tok.html.

       33.     All of these videos—whether informative or entertaining—demonstrate that

TikTok is fundamentally a conduit for communications that are fully protected by the First

Amendment and a marketplace of ideas for people from all walks of life and all parts of the

nation, and indeed, the globe.




                                                 10
       B.      President Trump’s Executive Orders

               1.      Executive Order 13873
       34.     On May 15, 2019, President Trump issued Executive Order 13873, titled

“Securing the Information and Communications Technology Services Supply Chain.” Executive

Order 13873 declares a national emergency with respect to the threat posed by unidentified

“vulnerabilities in information and communications technology and services” and provides that

“the unrestricted acquisition or use in the United States of information and communications

technology or services designed, developed, manufactured, or supplied by persons owned by,

controlled by, or subject to the jurisdiction or direction of foreign adversaries augments the

ability of foreign adversaries to create and exploit vulnerabilities in information and

communications technology or services, with potentially catastrophic effects, and thereby

constitutes an unusual and extraordinary threat to the national security, foreign policy, and

economy of the United States.”

       35.     Executive Order 13873 does not identify any countries or companies that pose a

national security threat. But statements by the Trump administration make clear that the purpose

of Executive Order 13873 was to target Chinese-owned telecommunications companies.

       36.     On May 13, 2020, President Trump extended for one year the national emergency

declared in Executive Order 13873.

               2.      Executive Order 13942 (“Executive Order”)

       37.     On August 6, 2020, without notice to TikTok‘s creators or users, President Trump

issued the Executive Order.

       38.     Entitled “Addressing the Threat Posed by TikTok” and purportedly authorized by

IEEPA, the NEA, and 3 U.S.C. § 301, the Executive Order states that “additional steps must be

taken to deal with the national emergency with respect to the information and communications


                                                 11
technology and services supply chain” declared in Executive Order 13873. The order provides

that beginning forty-five days later, “any transaction by any person, or with respect to any

property, subject to the jurisdiction of the United States, with ByteDance Ltd. (a.k.a. Zìjié

Tiàodòng), Beijing, China, or its subsidiaries, in which any such company has any interest, as

identified by the Secretary of Commerce” will be prohibited. 85 Fed. Reg. 48637-38.

       39.     Although the Executive Order states that it is necessary to “address the threat

posed by . . . TikTok,” it does not identify any actual threats posed by TikTok or individual

creators and users transactions on the TikTok application. Instead, it relies on a speculative and

conclusory list of possible threats, including that TikTok Inc. uses data collection practices that

“potentially allow[] China to track the locations of Federal employees and contractors, build

dossiers of personal information for blackmail, and conduct corporate espionage,” “reportedly

censors content that the Chinese Communist Party deems politically sensitive,” and “may be

used for disinformation campaigns.” 85 Fed. Reg. 48637 (emphasis added).

               3.      Regulations

       40.     On September 18, 2020, the forty-third day, the Department of Commerce

published regulations identifying the transactions to which the Executive Order applies.

       41.     Effective September 20, 2020, the regulations prohibit transactions with

ByteDance Ltd. or its subsidiaries, including TikTok Inc. “involving… [a]ny provision of

services to distribute or maintain the TikTok mobile application, constituent code, or application

updates through an online mobile application store, or any online marketplace where mobile

users within the land or maritime borders of the United States and its territories may download or

update applications for use on their mobile devices.” In other words, the regulations will stop

users from downloading or updating TikTok effective September 20, 2020.



                                                 12
       42.     Effective November 12, 2020, the regulations also prohibit a host of other actions

that would “enable the functioning or optimization of the TikTok mobile application within the

land and maritime borders of the United States and its territories.” In other words, effective

November 12, 2020, TikTok will no longer be available in the United States.

       43.     The regulations contain exceptions, including an exception for “[t]he exchange

between or among TikTok mobile application users of personal or business information using the

TikTok mobile application.” This exception has no practical effect because the regulations

effectively ban TikTok in the United States.

       C.      The President’s Authority Under IEEPA

       44.     IEEPA grants the President limited emergency powers to regulate certain

international economic transactions. Those powers “may be exercised to deal with an[] unusual

and extraordinary threat, which has its source in whole or substantial part outside the United

States, to the national security, foreign policy, or economy of the United States, if the President

declares a national emergency with respect to such threat.” 50 U.S.C. § 1701(a). IEEPA further

provides that “[t]he authorities granted to the President . . . may only be exercised to deal with an

unusual and extraordinary threat with respect to which a national emergency has been declared

for purposes of this chapter and may not be exercised for any other purpose” and that “[a]ny

exercise of such authorities to deal with any new threat shall be based on a new declaration of

national emergency which must be with respect to such threat.” 50 U.S.C. § 1701(b).

       45.     In 1988 and in 1994, Congress amended IEEPA to address concerns that

regulations under IEEPA infringed First Amendment rights.

       46.     IEEPA now provides several important carve-outs to the President’s authority.

Under IEEPA,“[t]he authority granted to the President . . . does not include the authority to




                                                 13
regulate or prohibit, directly or indirectly . . . any postal, telegraphic, telephonic, or other

personal communication, which does not involve a transfer of anything of value” or “the

importation from any country, or the exportation to any country, whether commercial or

otherwise, regardless of format or medium of transmission, of any information or informational

materials, including but not limited to, publications, films, posters, phonograph records,

photographs, microfilms, microfiche, tapes, compact disks, CD ROMs, artworks, and news wire

feeds,” except for specifically enumerated export controls, none of which are present here. 50

U.S.C. §§ 1702(b)(1), 1702(b)(3).

        47.     The purpose of these provisions is to protect against the President’s infringement

of First Amendment rights under the guise of national security. As the legislative history to the

1994 amendment provides, “[t]hese provisions . . . established that no embargo may prohibit or

restrict directly or indirectly the import or export of information that is protected under the First

Amendment to the U.S. Constitution” and “[t]he language was explicitly intended, by including

the words ‘directly or indirectly,’ to have a broad scope.” H.R. CONF. REP. 103-482, 239-40.

Congress intended these provisions to “facilitate transactions and activities incident to the flow

of information and informational materials without regard to the type of information, its format,

or means of transmission, and electronically transmitted information, transactions for which must

normally be entered into in advance of the information’s creation.” Id.

        48.     The Executive Order plainly exceeds the President’s limited authority under

IEEPA.

        49.     First, the Executive Order is missing an essential predicate: “an unusual and

extraordinary threat with respect to which a national emergency has been declared,” as required

by 50 U.S.C. § 1701(b). Although the Executive Order purports to address the national




                                                   14
emergency declared in Executive Order 13873, that national emergency arose from security

concerns relating to foreign telecommunications providers—of which TikTok Inc. is not one.

TikTok operates a social media platform that enables users across the United States to create and

express their constitutionally protected ideas and opinions in short-form video. Executive Order

13873 therefore does not support the actions outlined in the Executive Order.

       50.     The Executive Order does not itself declare a national emergency that provides

the necessary predicate to regulating or prohibiting any transactions with TikTok Inc. The

Executive Order does not identify a single, documented national security threat. Instead, it relies

solely on a list of speculative concerns, including that TikTok Inc. purportedly engages in data

collection practices that “potentially allow[] China to track the locations of Federal employees

and contractors, build dossiers of personal information for blackmail, and conduct corporate

espionage,” “reportedly censors content that the Chinese Communist Party deems politically

sensitive,” and “may be used for disinformation campaigns.”

       51.     In other words, the Executive Order does not address “an unusual and

extraordinary threat with respect to which a national emergency has been declared,” and as a

result, the Executive Order and any regulations issued under the Order, are ultra vires.

       52.     Second, the Executive Order exceeds the limitations in 50 U.S.C. §§ 1702(b)(1),

1702(b)(3). The content created and shared on TikTok—short-form videos expressing individual

users’ views on everything ranging from cats to the presidential election—constitute personal

communications and informational materials within IEEPA’s meaning. The Executive Order

impermissibly restricts these personal communications, exceeding the President’s authority

under IEEPA.




                                                15
       D.      Plaintiffs’ First and Fifth Amendment Rights

       53.     Plaintiffs use TikTok to express themselves, showcase their creativity, and share

their thoughts and opinions. For example, Ms. Rinab uses TikTok to share do-it-yourself and

fashion tips, Mr. Marland parodies users and trends, and Mr. Chambers shares his music.

Plaintiffs have worked countless hours to record, edit, and post videos on TikTok. They have

also worked tirelessly to build their TikTok audience, each of them having between 1.3 and 2.7

million followers. To achieve this success, Plaintiffs had to consistently create popular content,

follow trends, and listen to their followers, requiring a significant investment of effort and time.

       54.     Plaintiffs also rely on TikTok for entertainment and information about other

content creators, trends, and their followers. For example, Ms. Rinab uses TikTok for financial

tips and educational material, and Mr. Chambers watches self-help and comedic videos. Absent

TikTok, Plaintiffs’ ability to obtain this information in this form will be greatly diminished.

       55.     For Plaintiffs, TikTok is not only a creative outlet and source of entertainment and

information, it is also a source of income and livelihood. Third-party companies have contracted

with Plaintiffs to advertise their products and services in Plaintiffs’ TikTok videos. These

companies have contacted Plaintiffs directly because they like Plaintiffs’ content and because

Plaintiffs have a large following. TikTok representatives have also helped Plaintiffs by

connecting companies with Plaintiffs for sponsorship and branding opportunities. The payment

terms of branded deals and sponsorship contracts are often dictated, at least in part, by the

number of people who have followed Plaintiffs and viewed Plaintiffs’ videos.

       56.     For Plaintiffs, branded deals and sponsorships have become their main source—if

not the sole source—of income. Ms. Rinab, for example, has been able to earn enough money

from her work on TikTok that TikTok is her exclusive source of income. Ms. Rinab uses that

income to pay for her living expenses.


                                                 16
       57.     Plaintiffs also use their TikTok accounts to further their endeavors off the TikTok

application. For example, Mr. Chambers uses TikTok to introduce followers to his music, which

is available for streaming on Spotify. Similarly, Mr. Marland links to merchandise on TikTok

that he sells on other websites, such as Teespring. Plaintiffs were able to achieve this success

because each has built a loyal TikTok following.

       58.     Each Plaintiff learned of the Executive Order and the regulations at or near the

time they were issued and have suffered harm as a result of the sweeping prohibition of “any

transaction” with TikTok Inc. Effective almost immediately, the regulations prohibit downloads

of TikTok, halting Plaintiffs’ access to growing audiences. Effective November 12, the

regulations prohibit the provision of services to facilitate the use of TikTok by users in the

United States and its territories. As a result, the Executive Order, as implemented by the

regulations, limits a substantial amount of constitutionally protected expression and speech.

       59.     The Executive Order and regulations purport to prohibit dissemination of all

speech on TikTok, even speech that has not occurred, creating an unconstitutional prior restraint.

It does so with no justification and regardless whether publication of the content could pose a

national security risk. Indeed, the Executive Order indisputably fails to identify any speech on

TikTok that poses such a risk. Rather, the justification for the Executive Order relates solely to

the users’ personal data.

       60.     The Executive Order and regulations burden significantly more speech than

necessary because less restrictive means are available to address the President’s national security

concerns. For example, on August 14, 2020, the President issued an Executive Order entitled

“Regarding the Acquisition of Musical.ly by ByteDance Ltd.” (“August 14 Executive Order”), in

which he ordered ByteDance to divest its interest in its U.S. operations. Although the August 14,




                                                 17
2020 Executive Order is likely legally flawed for other reasons, it represents a less-restrictive

alternative to the Executive Order, demonstrating the Executive Order’s patent infirmity.

       61.      Plaintiffs are concerned the Executive Order and regulations will limit their

ability to create and share content, limit their ability to communicate with established and new

audiences, and cause them to lose their accounts, each of which has millions of followers.

Plaintiffs fear they will not be able to obtain the same number of followers or reach the same

number of people on other platforms, and without their following on TikTok, they will not be

able to obtain sponsors or branded deals or advertise their own work or business. Although

Plaintiffs have accounts on other social media platforms, those platforms do not have the same

capabilities as TikTok and Plaintiffs have not achieved nearly the same success using those

platforms.

                                FIRST CLAIM FOR RELIEF
                         United States Constitution, First Amendment
       62.      Plaintiffs reallege and reincorporate by reference each and every prior allegation

as though fully set forth herein.

       63.      By purporting to ban TikTok in the United States, the Executive Order and

regulations violate Plaintiffs’ First Amendment rights guaranteed by the United States

Constitution.

             a. The Executive Order and implementing regulations prohibit services that enable

                TikTok to operate in the United States and its territories, even though TikTok

                facilitates a wide range of speech and expressive activity protected under the First

                Amendment. Consequently, the Executive Order and regulations prohibit

                Plaintiffs from obtaining and disseminating information on TikTok, including

                posting, viewing, and/or commenting on content. The Executive Order and



                                                 18
   regulations preemptively close down a major online speech platform used by the

   Plaintiffs and millions of other users, thus disrupting their ability to post and

   receive information. “[N]o conceivable governmental interest would justify such

   an absolute prohibition of speech.” Board of Airport Commissioners of the City

   of Los Angeles v. Jews for Jesus, Inc., 482 U.S. 569, 575 (1987).

b. The Executive Order and regulations are substantially overbroad because they

   limit the speech of all TikTok users in ways that bear no relationship to its

   purported justifications. To prevent the speculative possibility that TikTok Inc. or

   its parent could collect data on federal employees or contractors, they effectively

   ban everyone in the United States from using TikTok. And to forestall the

   prospect that the Chinese Communist Party might censor some content or engage

   in “disinformation campaigns,” the Executive Order and regulations effectively

   ban all speech by all users. The Executive Order and regulations thus exhibit

   substantial overbreadth.

c. The Executive Order and regulations effectively prohibit Plaintiffs from engaging

   in any protected speech on TikTok and therefore effectuates an impermissible

   prior restraint on speech.

d. The Executive Order and regulations effectively prohibit Plaintiffs from receiving

   and disseminating information on TikTok, including posting, viewing, and/or

   commenting on content. The right to receive information is a “necessary

   predicate to the recipient's meaningful exercise of his own rights of speech, press,

   and political freedom.” Bd. of Educ., Island Trees Union Free Sch. Dist. No. 26

   v. Pico, 457 U.S. 853, 867 (1982).




                                     19
       64.     Plaintiffs have been and will continue to be chilled and burdened in the exercise

of their First Amendment rights because of the threat to shut down the TikTok app.

       65.     The Executive Order and implementing regulations are broader than necessary to

serve any governmental interest because the release of the vast majority of TikTok videos could

not reasonably be construed in any way to pose a threat to national security. President Trump

has demonstrated that less restrictive means to address the government’s interest are available by

issuing the August 14, 2020 Executive Order. In fact, the Department of Commerce

acknowledges that the prohibitions “may be lifted” if “the national security concerns posed by

TikTok” are “resolved” by November 12, 2020. See Wilbur Ross, Commerce Department

Prohibits WeChat and TikTok Transactions to Protect the National Security of the United States

(September 18, 2010), https://www.commerce.gov/news/press-releases/2020/09/commerce-

department-prohibits-wechat-and-tiktok-transactions-protect.

       66.     Defendants’ violation of Plaintiffs’ First Amendment rights will cause ongoing

irreparable harm to Plaintiffs.

                            SECOND CLAIM FOR RELIEF
          United States Constitution, Due Process Clause of the Fifth Amendment
       67.     Plaintiffs reallege and reincorporate by reference each and every prior allegation

as though fully set forth herein.

       68.     The Fifth Amendment to the U.S. Constitution provides: “No person shall . . . be

deprived of life, liberty, or property, without due process of law[.]” The Due Process Clause of

the Fifth Amendment requires that parties deprived of constitutionally protected property or

liberty interests receive adequate notice and an opportunity to be heard.




                                                20
       69.      By purporting to ban “transactions” with TikTok Inc. and bar any services that

would allow TikTok to operate in the United States and its territories, the Executive Order and

regulations deprive Plaintiffs of their property and liberty rights:

             a. The Executive Order and regulations deprive Plaintiffs of their property interest in

                their TikTok accounts.

             b. The Executive Order and regulations deprive Plaintiffs of their liberty interest in

                obtaining information from others on TikTok.

             c. The Executive Order and regulations deprive one or more Plaintiffs of their

                liberty interest in working in their chosen field of occupation.

       70.      Plaintiffs have received no notice or opportunity to respond to the deprivation

contemplated in the Executive Order and implementing regulations.

       71.      The Executive Order and regulations are unconstitutional because they deprive

Plaintiffs of their constitutionally protected property and liberty rights without adequate due

process.

       72.      These due process violations will cause ongoing irreparable harm to Plaintiff.

                           THIRD CLAIM FOR RELIEF
IEEPA: Regulation of Exchange of Personal Communications and Informational Materials
                      in Violation of 50 U.S.C. §§ 1702(b)(1), (3)

       73.      Plaintiffs reallege and reincorporate by reference each and every prior allegation as

though fully set forth herein.

       74.      Under IEEPA, the President’s authority “does not include the authority to regulate

or prohibit, directly or indirectly . . . any postal, telegraphic, telephonic, or other personal

communication, which does not involve a transfer of anything of value.” 50 U.S.C. § 1702(b)(1).




                                                  21
       75.     IEEPA further provides that the President does not have the authority “to regulate

or prohibit, directly or indirectly . . . the importation from any country, or the exportation to any

country, whether commercial or otherwise, regardless of format or medium of transmission, of

any information or informational materials, including but not limited to, publications, films,

posters, phonograph records, photographs, microfilms, microfiche, tapes, compact disks, CD

ROMs, artworks, and news wire feeds” so long as the materials are not independently controlled

for export through operation of specified regulations. 50 U.S.C. § 1702(b)(3).

       76.     The TikTok application allows individual users to create and share informational

and creative content in the form of short-form videos and thus stores and transmits personal

communications and informational materials within the meaning of IEEPA.

       77.     The Executive Order and implementing regulations, by prohibiting services that

enable the use of TikTok in the United States and its territories, effectively bans TikTok in the

United States, prohibiting the transmission of personal communications and informational

materials on TikTok and exceeding the President’s authority under IEEPA. The exception in the

regulations for an “exchange between or among TikTok mobile application users of personal or

business information using the TikTok mobile application” does not cure this problem.

       78.     Accordingly, the Executive Order and the regulations are ultra vires.

       79.     Defendants’ ultra vires actions will cause ongoing irreparable harm to Plaintiffs.

                         FOURTH CLAIM FOR RELIEF
     IEEPA: No Unusual and Extraordinary Threat with Respect to Which a National
                           Emergency Has Been Declared

       80.     Plaintiffs reallege and reincorporate by reference each and every prior allegation

as though fully set forth herein.




                                                 22
        81.     IEEPA grants the President authority to regulate various international economic

transactions “to deal with an unusual and extraordinary threat with respect to which has been

declared.” 50 U.S.C. § 1701(b). IEEPA expressly provides that the President’s authority “may

not be exercised for any other purpose” and that “[a]ny exercise of such authorities to deal with

any new threat shall be based on a new declaration of national emergency which must be with

respect to such threat.” Id.

        82.     On May 15, 2019, President Trump issued Executive Order 13873, declaring that

“the unrestricted acquisition or use in the United States of information and communications

technology or services designed, developed, manufactured, or supplied by persons owned by,

controlled by, or subject to the jurisdiction or direction of foreign adversaries augments the

ability of foreign adversaries to create and exploit vulnerabilities in information and

communications technology or services, with potentially catastrophic effects, and thereby

constitutes an unusual and extraordinary threat to the national security, foreign policy, and

economy of the United States.”

        83.     On August 6, 2020, President Trump issued the Executive Order declaring that a

ban on TikTok Inc. transactions was necessary to address the national emergency declared in

Executive Order 13873. The Executive Order does not cite any other national emergency.

        84.     Executive Order 13873 does not support the actions in the Executive Order.

Executive Order 13873 declared a national emergency solely with respect to telecommunications

technology and services designed or developed by foreign adversaries. The only national security

threats identified in Executive Order 13873 are “information and communications technology

and services” that “store and communicate vast amounts of sensitive information, facilitate the

digital economy, and support critical infrastructure and vital emergency services, in order to




                                                 23
commit malicious cyber-enabled actions, including economic and industrial espionage against

the United States and its people.” But TikTok is a social media platform on which creators

express their constitutionally protected ideas and opinions in short-form videos and users

consume, comment upon and share those ideas and opinions.

       85.     Executive Order 13873 does not mention TikTok and does not identify TikTok as

a potential threat to the national security of the United States.

       86.     The Executive Order does not otherwise declare a national emergency that would

provide the necessary predicate to regulating or prohibiting any transactions with TikTok Inc.

under IEEPA. Indeed, the Executive Order does not identify any actual threat that TikTok, the

platform, or transactions with TikTok Inc. or its parent company ByteDance Ltd., pose to the

national security of the United States. Instead, the Executive Order, in conclusory fashion, states

that TikTok Inc. engages in data collection practices that “potentially allow[] China to track the

locations of Federal employees and contractors, build dossiers of personal information for

blackmail, and conduct corporate espionage,” “reportedly censors content that the Chinese

Communist Party deems politically sensitive,” and “may be used for disinformation campaigns.”

These are speculative assertions, made without any evidentiary foundation to support them.

       87.     The regulations issued on September 18, 2020 provide no additional information

regarding any purported national security threat.

       88.     Accordingly, the Executive Order and implementing regulations are not based on

“an unusual and extraordinary threat with respect to which a national emergency has been

declared,” 50 U.S.C. § 1701(b), and thus are ultra vires.

       89.     Defendants’ ultra vires actions will cause ongoing irreparable harm to Plaintiffs.




                                                  24
                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court grant the following relief:

       (A)     Issue a declaratory judgment pursuant to 28 U.S.C. § 2201(a) that the Executive

Order and implementing regulations violate the Plaintiffs’ rights under the First Amendment to

the U.S. Constitution;

       (B)     Issue a declaratory judgment pursuant to 28 U.S.C. § 2201(a) that the Executive

Order, and implementing regulations violate the Plaintiffs’ rights under the Fifth Amendment to

the U.S. Constitution;

       (C)     Issue a declaratory judgment pursuant to 28 U.S.C. § 2201(a) that the Executive

Order and implementing regulations are unlawful because it exceeds the President’s authority

under IEEPA;

       (D)     Issue an order invalidating the Executive Order and implementing regulations

preliminarily and permanently enjoining Defendants from implementing or enforcing the

Executive Order or the regulations, and preserving the status quo; and

       (E)     Grant any other and further relief that this Court may deem just and proper.



Dated: September 18, 2020                    HANGLEY ARONCHICK SEGAL PUDLIN &
                                             SCHILLER

                                             _/s/ Bonnie M. Hoffman_____________________
                                             Bonnie M. Hoffman (PA Bar # 201140)
                                             Jason A. Levine (PA Bar # 306446)
                                             One Logan Square, 27th Floor
                                             Philadelphia, PA 19103
                                             Phone: (215) 568-6200
                                             Fax: (215) 568-0300
                                             Email: bhoffman@hangley.com
                                                    jlevine@hangley.com




                                               25
DAVIS WRIGHT TREMAINE LLP
Ambika K. Doran (pro hac vice application
forthcoming)
920 5th Avenue, Suite 3300
Seattle, WA 98104
Phone: (206) 622-3150
Fax: (206) 757-7700
Email: ambikadoran@dwt.com

Diana Palacios (pro hac vice application
forthcoming)
Heather F. Canner (pro hac vice application
forthcoming)
865 South Figueroa Street, Suite 2400
Los Angeles, CA 90017
Phone: (213) 633-6800
Fax: (213) 633-6899
Email: dianapalacios@dwt.com
        heathercanner@dwt.com

Robert Corn-Revere (pro hac vice application
forthcoming)
1301 K Street NW, Suite 500 East
Washington D.C. 20005
202-973-4200
Email: bobcornrevere@dwt.com

Counsel for Plaintiffs Douglas Marland, Cosette
Rinab, and Alec Chambers




  26
